 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WEBSTER LEE,                                       No. 2:18-cv-03039 GGH P
12                       Petitioner,
13           v.                                          ORDER
14    ROBERT NEUSCHMID,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has now filed an application to proceed in

18   forma pauperis. ECF No. 7. Examination of the in forma pauperis application reveals that

19   petitioner is unable to afford the costs of suit. Accordingly, the application to proceed in forma

20   pauperis will be granted. See 28 U.S.C. § 1915(a).

21          In accordance with the above, IT IS HEREBY ORDERED that petitioner’s motion to

22   proceed in forma pauperis, ECF No. 7, is granted.

23   Dated: January 18, 2019
                                                  /s/ Gregory G. Hollows
24                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       1
